Case 5:20-cv-00967-DEW-KLH Document 24 Filed 10/15/20 Page 1 of 1 PageID #: 156




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION


 LIBERTY MUTUAL GROUP INC                               CASE NO. 5:20-CV-00967

 VERSUS                                                 JUDGE DONALD E. WALTER

 LINUS MAYES                                            MAGISTRATE JUDGE HAYES



                                              ORDER

        The Report and Recommendation of the Magistrate Judge having been considered, together

 with the written objections thereto filed with this Court, and, after a de novo review of the record,

 finding that the Magistrate Judge’s Report and Recommendation is correct and that judgment as

 recommended is warranted,

        IT IS ORDERED that MICHAEL FRIED be appointed as umpire in this matter.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 15th day of October, 2020.




                                                                   Donald E. Walter
                                                              United States District Judge
